                                         Case 3:14-cv-02346-JCS Document 522-1 Filed 01/13/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7
                                         DAVID WIT, et al.,
                                   8                                                        Case No. 14-cv-02346-JCS
                                                        Plaintiffs,                         Related Case No. 14-cv-05337 JCS
                                   9
                                                 v.
                                  10                                                        COURT’S PROPOSED ORDER
                                         UNITED BEHAVIORAL HEALTH,                          APPOINTING SPECIAL MASTER
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13     GARY ALEXANDER, et al.,
                                  14
                                                        Plaintiffs,
                                  15
                                                 v.
                                  16
                                         UNITED BEHAVIORAL HEALTH,
                                  17
                                                         Defendant.
                                  18

                                  19

                                  20

                                  21

                                  22          WHEREAS, on March 5, 2019, the Court issued its Findings of Fact and Conclusions of
                                  23   Law (Wit Docket No. 418), finding, among other things, that Defendant United Behavioral Health
                                  24   (“UBH”) was a plan fiduciary with respect to Plaintiffs’ Plans; acted in its fiduciary capacity
                                  25   when adopting and applying its Level of Care Guidelines (“LOCGs”) and Coverage Determination
                                  26   Guidelines (“CDGs”) (collectively, “Guidelines”); and breached its fiduciary duty of loyalty, its
                                  27   fiduciary duty of due care, and its fiduciary duty to comply with plan terms by adopting
                                  28   Guidelines that are unreasonable and do not reflect generally accepted standards of care; and
                                         Case 3:14-cv-02346-JCS Document 522-1 Filed 01/13/21 Page 2 of 9




                                   1   wrongfully denied coverage to the class members by using its Guidelines, which violated the

                                   2   terms of the class members’ plans;

                                   3           WHEREAS, on August 6, 2020, the Court issued Further Findings of Fact and

                                   4   Conclusions of Law (Wit Docket No. 469), finding that the CDGs at issue incorporated UBH’s

                                   5   LOCGs and therefore also violated the terms of the class members’ plans;

                                   6           WHEREAS, because each of the Class members’ requests for coverage was denied

                                   7   pursuant to Guidelines that the Court has found were more restrictive than generally accepted

                                   8   standards of care, in violation of the terms of their plans, each of the adverse benefit

                                   9   determinations at issue is subject to reprocessing;

                                  10           WHEREAS, on November 3, 2020, the Court issued its Remedies Order (Wit Docket No.

                                  11   491), ordering declaratory relief and various forms of injunctive relief, including requiring UBH

                                  12   to reprocess each Class member’s claims subject to a number of restrictions and directions, and to
Northern District of California
 United States District Court




                                  13   implement training programs on faithful application of the specified coverage criteria as well as

                                  14   on “UBH’s duties under ERISA, including what it means to be an ERISA fiduciary and to

                                  15   administer benefit plans solely in the interests of participants and beneficiaries, as well as the need

                                  16   to comply with plan terms,” with reprocessing and training to be overseen by a Special Master (id.

                                  17   at 97-98);

                                  18           WHEREAS, the Court has retained jurisdiction over the case for the duration of the

                                  19   injunction;

                                  20           WHEREAS, the Court resolved to “appoint, at UBH’s expense, a Special Master to serve

                                  21   as an independent monitor to oversee and verify UBH’s compliance with the Remedies Order,

                                  22   including UBH’s faithful implementation of the training program, disclosures and reprocessing

                                  23   procedures ordered [t]herein” (id. at 98), and gave the parties notice of its intent to appoint a

                                  24   special master and an opportunity to be heard with respect to such appointment in accordance with

                                  25   Rule 53(b)(1);

                                  26           WHEREAS, the Court has found that post-trial responsibilities assigned to a special master

                                  27   pursuant to this Appointment Order cannot be effectively and timely addressed by an available

                                  28   district judge or magistrate judge of the district;
                                                                                             2
                                         Case 3:14-cv-02346-JCS Document 522-1 Filed 01/13/21 Page 3 of 9




                                   1           WHEREAS, the parties submitted the names of candidates to the Court pursuant to Rule

                                   2   53(b)(1);

                                   3           WHEREAS the Court issued a Notice of Intent to Appoint Mr. Douglas Young as Special

                                   4   Master (Wit Docket No. 516), along with a declaration by Mr. Young that he is aware of no

                                   5   grounds for disqualification under 28 U.S.C. § 455, and set a deadline of January 8, 2021 for

                                   6   objections to Mr. Young’s appointment;

                                   7           WHEREAS the January 8, 2021 deadline has now passed and no party has filed an

                                   8   objection to Mr. Young’s appointment;

                                   9           WHEREAS, the Court has determined no ground for disqualification exists, Fed. R. Civ. P.

                                  10   53(a)(2); and

                                  11           WHEREAS, pursuant to Rule 53(a)(3) the Court has considered the fairness of imposing

                                  12   the likely expenses on the parties and protected against unreasonable expense or delay;
Northern District of California
 United States District Court




                                  13           IT IS HEREBY ORDERED, pursuant to Federal Rule of Civil Procedure 53(a)(l)(A) and

                                  14   (a)(l)(C), and ERISA, 29 U.S.C. § 1132(a)(3), Mr. Douglas Young is appointed to serve

                                  15   as a special master to oversee and verify UBH’s compliance with Sections III and IV of the

                                  16   Court’s Remedies Order (Wit Docket No. 491 at 90:15- 98:13). He shall “proceed with all

                                  17   reasonable diligence[,]” Fed. R. Civ. P. 53(b)(2), and within the deadlines set forth in Section VI

                                  18   of the Court’s Remedies Order (id. at 98:23- 99:6), as set forth in greater detail below.

                                  19                                            General Provisions

                                  20      1.   The Special Master will be accountable only to the Court.

                                  21      2.   The Special Master shall have authority to engage associate attorneys and administrative

                                  22           staff as he deems necessary and appropriate to assist him in his responsibilities as Special

                                  23           Master and does not need to obtain Court approval before doing so.

                                  24      3. Subject to Court approval, the Special Master may also engage one or more psychiatrists or

                                  25           other individuals with expertise in mental health and/or substance use disorder treatment to

                                  26           provide assistance that he deems necessary and appropriate. Prior to engaging such an

                                  27           individual, the Special Master shall file a request for leave to appoint the individual and the

                                  28           parties will be given seven days to file an objection or statement of non-opposition to the
                                                                                          3
                                       Case 3:14-cv-02346-JCS Document 522-1 Filed 01/13/21 Page 4 of 9




                                   1       appointment. After considering any objections, the Court will rule on the Special Master’s

                                   2       request.

                                   3    4. The Special Master shall have authority to direct the activities of the Court appointed Class

                                   4       Administrator for any purpose the Special Master deems appropriate and necessary to

                                   5       assist the Special Master in the performance of the duties set forth herein;

                                   6    5. The Special Master shall file a report on the docket for this case every 60 days describing

                                   7       the Special Master’s activities, including the status of the reprocessing procedures; the

                                   8       number of Remanded ABDs that have been reprocessed; and the number of Remanded

                                   9       ABDs that remain to be reprocessed. The Special Master shall file any order, report, or

                                  10       recommendation to the Court and promptly serve a copy on each party. Fed. R. Civ. P.

                                  11       53(d), (e). Prior to filing any such order, report or recommendation to the Court, the

                                  12       Special Master shall provide each party a draft to provide an opportunity to review it for
Northern District of California
 United States District Court




                                  13       accuracy. Fed. R. Civ. P. 53(f), 2003 Advisory Committee Notes. Docketing an order,

                                  14       report, or recommendation via the CM/ECF system shall constitute proper service upon all

                                  15       parties. The Special Master shall have the authority to require the parties to report to the

                                  16       Special Master or to the Court on other issues and at other times, in the Special Master’s

                                  17       discretion.

                                  18    6. The Special Master will be permitted to make and receive ex parte communications with

                                  19       the Court necessary and proper to effectuate his duties.

                                  20    7. The Special Master shall not communicate ex parte with the parties or their counsel, or

                                  21       with the Class Administrator, except (1) with respect to administrative and procedural

                                  22       matters; (2) to the extent the Special Master determines ex parte communication is

                                  23       necessary to maintain the confidentiality of privileged communications (for example, in

                                  24       conducting in-camera review); and (3) as mutually agreed to by the parties. The Special

                                  25       Master must give notice to the other parties of any ex parte communication that falls

                                  26       within category (2).

                                  27    8. UBH shall pay all reasonable costs and expenses of the Special Master, including

                                  28       reasonable compensation to the Special Master and any staff or consultants the Special
                                                                                      4
                                       Case 3:14-cv-02346-JCS Document 522-1 Filed 01/13/21 Page 5 of 9




                                   1       Master may retain, at their usual hourly rates. If UBH objects to the hourly rate or to other

                                   2       charges by the Special Master, it may challenge the rate or charge in question under the

                                   3       procedures in this paragraph and Paragraph 9 below. Such objections must be lodged with

                                   4       the Special Master and served on opposing counsel within 10 days of the first time that a

                                   5       particular hourly rate appears in an invoice, and within 10 days of any other charges

                                   6       appearing in an invoice. The Special Master shall submit monthly invoices to UBH

                                   7       detailing the Special Master’s hours and any expenses, and those invoices shall be

                                   8       promptly paid, even if UBH has an objection to one or more charges on an invoice.

                                   9       However, if a timely objection is made, the payment will be subject to a possible refund by

                                  10       the Special Master in the event that the parties and the Special Master agree that a refund is

                                  11       appropriate, or the Court on motion orders a refund.

                                  12    9. With the exception of challenges to reports or recommendations by the Special Master,
Northern District of California
 United States District Court




                                  13       which will be governed by the procedures set forth in Rule 53(f), if a party objects to any

                                  14       action by the Special Master taken in connection with his duties as Special Master, they

                                  15       shall within ten days of the action lodge a written objection with the Special Master and

                                  16       serve the objection upon opposing counsel. If the objecting party and the Special Master

                                  17       are unable to resolve the issue to the satisfaction of all parties through good-faith

                                  18       discussions, the objecting party may seek relief from the Court by filing, within 45 days of

                                  19       the action by, or receipt of invoice from, the Special Master, a noticed motion pursuant to

                                  20       the Civil Local Rules. Fed. R. Civ. P. 53(b)(2)(D).

                                  21    10. The Special Master shall comply with the Protective Order, Wit Docket No. 61, and shall

                                  22       complete an Acknowledgment and Agreement To Be Bound (Exhibit A to the Protective

                                  23       Order).

                                  24    11. The terms set forth in this Appointment Order shall bear the same meaning as in the

                                  25       Remedies Order (e.g., “Remanded ABD” refers to each adverse benefit determination

                                  26       meeting the criteria for Class Membership, see Remedies Order at 90).

                                  27    12. This order may be amended at any time after notice to the parties and an opportunity to be

                                  28       heard.
                                                                                      5
                                       Case 3:14-cv-02346-JCS Document 522-1 Filed 01/13/21 Page 6 of 9




                                   1    13. In the event the Special Master wishes to cease serving as Special Master, he must give as

                                   2       much notice as practicable, ideally at least six months, in order to facilitate the selection of

                                   3       a succeeding Special Master.

                                   4    14. In the event it becomes necessary to appoint a successor Special Master, the parties shall

                                   5       confer to propose three agreed-upon candidates (or, in the absence of agreement, separate

                                   6       candidate proposals), and provide the Court details on the candidates’ qualifications for the

                                   7       position.

                                   8                                               Reprocessing

                                   9    15. The Special Master shall serve as an unbiased and objective monitor and is authorized to

                                  10       take appropriate measures the Special Master deems necessary to oversee and verify

                                  11       UBH’s faithful reprocessing of Remanded ABD’s, in compliance with Section III of the

                                  12       Court’s Remedies Order. This authority includes, but is not limited to:
Northern District of California
 United States District Court




                                  13    a. Overseeing and verifying the process for Class members to complete the administrative

                                  14       records under Section III.A of the Remedies Order, including user-friendly means for class

                                  15       members and their providers to submit additional evidence relevant to a class member’s

                                  16       request for benefits;

                                  17    b. Overseeing and verifying that under Section III.A of the Remedies Order, in the event a

                                  18       class member’s administrative record remains incomplete after the member’s deadline to

                                  19       submit additional evidence, UBH issues no adverse benefit determinations without first

                                  20       making good-faith efforts to contact the providers listed on the relevant requests for

                                  21       coverage and attempting to collect the additional necessary clinical information from the

                                  22       provider. The Special Master shall determine what steps are sufficient to constitute a good-

                                  23       faith effort for these purposes.

                                  24    c. Overseeing and verifying that UBH faithfully applies the criteria set forth in Section III.B

                                  25       of the Remedies Order, including that UBH conducts a full and fair review of all of the

                                  26       available clinical information for all services received by the class member at the requested

                                  27       level of care, regardless of whether the member submitted a post-service claim for such

                                  28       services prior to issuance of the Remedies Order; and
                                                                                      6
                                       Case 3:14-cv-02346-JCS Document 522-1 Filed 01/13/21 Page 7 of 9




                                   1    d. Overseeing and verifying UBH’s compliance with the retaliation prohibitions set forth in

                                   2       Section III.C of the Remedies Order (including the prohibitions on denials for any ground

                                   3       other than the lack of medical necessity or the clinical inappropriateness of the services, as

                                   4       set forth therein); the provisions governing procedures following re-determination in

                                   5       Section III.D of the Remedies Order; and the interest provisions in Section III.E of the

                                   6       Remedies Order.

                                   7    16. In discharging the duties set forth above, including to ensure UBH’s faithful application of

                                   8       the guidelines ordered by the Court, the Special Master or his/her designee(s) may review

                                   9       some or all of the reprocessed claims and/or underlying documentation (including but not

                                  10       limited to medical records, claim forms, plan documents, denial letters, case notes, appeal

                                  11       records, materials submitted through reprocessing, and/or written notices of re-

                                  12       determination). Upon any request to UBH by the Special Master or his/her designee(s) for
Northern District of California
 United States District Court




                                  13       such documents or information, UBH shall provide the requested documents or

                                  14       information within 14 days of such request.

                                  15    17. The Special Master shall review and approve UBH’s certification and report required

                                  16       pursuant to Section III.F of the Remedies Order, which UBH shall submit to the Special

                                  17       Master no fewer than 15 days before their due date, and as to which the Special Master

                                  18       may obtain from UBH any information the Special Master deems necessary for verification

                                  19       purposes. The Special Master may require UBH to report to the Special Master or the

                                  20       Court on other issues and at other times in his/her discretion.

                                  21    18. The Special Master shall oversee and verify UBH’s compliance with the deadlines for

                                  22       reprocessing set forth in Remedies Order §§ VI.1 and .2, and in doing so, has the authority

                                  23       to consider and decide class members’ requests to extend the deadlines for completion of

                                  24       the administrative record (per Remedies Order § III.A.3); to extend the deadline for UBH

                                  25       to complete reprocessing of individual class members claims, (per Remedies Order at

                                  26       57:21-26); and to extend the period by which UBH must complete its reprocessing of class

                                  27       members’ Remanded ABDs (i.e. the entire class) upon a showing by UBH of good cause

                                  28       (per Remedies Order § VI.2).
                                                                                     7
                                       Case 3:14-cv-02346-JCS Document 522-1 Filed 01/13/21 Page 8 of 9




                                   1                                             Injunctive Relief

                                   2    19. The Special Master shall serve as an unbiased and objective monitor and is authorized to

                                   3       take appropriate measures the Special Master deems necessary to aid and monitor UBH’s

                                   4       good faith compliance with Section IV of the Court’s Remedies Order. This authority

                                   5       includes, but is not limited to:

                                   6    a. Overseeing and verifying UBH’s compliance with Section IV.A and IV.B.1 of the

                                   7       Remedies Order, including that UBH, (i) makes any and all coverage-related

                                   8       determinations under ERISA governed plans about whether services are consistent with

                                   9       generally accepted standards of care according to criteria that are consistent with generally

                                  10       accepted standards of care, as established in this Court’s Findings of Fact and Conclusions

                                  11       of Law, and the requirements of any applicable state law; (ii) makes no coverage-related

                                  12       determinations using guidelines that are listed on Exhibit A to the Remedies Order; and
Northern District of California
 United States District Court




                                  13       (iii) also makes no coverage-related determinations using guidelines that include, alone or

                                  14       in combination, any prohibited criterion as set forth in Remedies Order § IV.A.2;

                                  15    b. Overseeing and verifying the development and implementation of the mandatory training

                                  16       program regarding faithful application of appropriate coverage criteria as set forth in

                                  17       Remedies Order § IV.B.2;

                                  18    c. Overseeing and verifying the development and implementation of the mandatory training

                                  19       program regarding UBH’s duties under ERISA, including what it means to be an ERISA

                                  20       fiduciary and to administer benefit plans solely in the interests of participants and

                                  21       beneficiaries, as well as the need to comply with plan terms, as set forth in Remedies Order

                                  22       § IV.B.3.

                                  23                          Successful Appeal Determinations Prior to Remand

                                  24    20. In the event of any disagreement between the parties as to whether particular requests for

                                  25       coverage, made by or on behalf of individuals within the class as originally defined, were

                                  26       “subsequently approved, in full, following an administrative appeal” prior to remand, see

                                  27       Wit Docket 490 at 14:1-15:18, the Special Master is hereby authorized to make any such

                                  28       determinations.
                                                                                      8
                                         Case 3:14-cv-02346-JCS Document 522-1 Filed 01/13/21 Page 9 of 9




                                   1                                                       Records

                                   2      21. The Special Master shall maintain the following records: i) normal billing records of time

                                   3            spent on the matter by the Special Master and any other individuals retained to assist him,

                                   4            with reasonably detailed descriptions of activities and matters worked on; ii) records of

                                   5            reasonable expenses incurred in carrying out the duties of Special Master; iii) all formal

                                   6            written reports and recommendations issued in connection with his duties; iv) informal

                                   7            notes taken in connection with his work; v) all communications sent to or received from

                                   8            the parties, counsel and the Class Administrator; and v) a complete record of the evidence

                                   9            considered in making or recommending findings of fact to the Court. Fed.R.Civ. P.

                                  10            53(b)(2)(C). He shall maintain orderly files of his work on this case until the case is

                                  11            terminated. Such files shall be confidential and will not be filed.

                                  12      The Special Master shall contact the parties and the Class Administrator within thirty (30)
Northern District of California
 United States District Court




                                  13   days to set up a meeting to discuss logistics and next steps in the administration of the

                                  14   reprocessing remedy.

                                  15            IT IS SO ORDERED.

                                  16   Dated:

                                  17                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  18                                                     Chief Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           9
